Citation Nr: 9929839	
Decision Date: 10/19/99    Archive Date: 10/29/99

DOCKET NO.  98-01 632	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to an initial compensable evaluation for 
bilateral hearing loss disability.

2.  Entitlement to a compensable rating for tinnitus.

3.  Entitlement to an increased rating for mechanical low 
back strain with degenerative joint disease, currently 
evaluated as 10 percent disabling.

4.  Entitlement to a compensable rating for pes planus 
affecting the left foot. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Hickey, Counsel


INTRODUCTION

The veteran had active service from January 1944 to March 
1946.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from the October 1997 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) which granted 
service connection for bilateral hearing loss disability 
evaluated as noncompensably disabling and increased the 
evaluation of mechanical low back strain with degenerative 
joint disease to 10 percent.  The October 1997 rating also 
denied compensable ratings for tinnitus and left foot pes 
planus.


REMAND

The veteran reported that he has received treatment for each 
of his service-connected disabilities at the VA Medical 
Center (VAMC) in Syracuse and the VA medical clinic in Rome, 
New York.  Although some outpatient treatment records were 
received from the Syracuse VAMC, the record does not reflect 
that records were requested from the VA clinic in Rome.  In 
this regard the U. S. Court of Appeals for Veterans Claims 
(hereinafter, "the Court") has held that VA adjudicators 
are charged with constructive notice of documents generated 
by VA. Bell v. Derwinski, 2 Vet. App. 611 (1992).  VA is 
charged with such notice even if the documents have not been 
made part of the record in a claim for benefits.  
Accordingly, efforts must be made to obtain copies of all VA 
medical records prior to appellate review of the veteran's 
claims.  

In addition, subsequent to the certification of his appeal to 
the Board, the veteran submitted additional evidence directly 
to the Board in May 1999.  Pursuant to 38 C.F.R. § 20.1304 
(1999), any pertinent evidence submitted directly to the 
Board by the appellant must be referred to the regional 
office (RO) for review and preparation of a supplemental 
statement of the case unless this procedural right is waived 
by the appellant.  The veteran did not include a written 
waiver of consideration by the agency of original 
jurisdiction.  Therefore, the RO must be given the 
opportunity to review this evidence before the Board can 
enter a decision.  

Finally, inasmuch as the rating criteria for diseases of the 
ear and other sense organs, to include hearing impairment, 
and tinnitus, were amended effective June 10, 1999, during 
the pendency of the veteran's claim, he is entitled to 
evaluation of his disability under either the previously 
existing regulations or the newly amended regulations, - 
whichever is determined to be more favorable in his 
individual case. Karnas v. Derwinski, 1 Vet.App. 308, 313 
(1991); VA O.G.C. Prec. Op. No. 11-97 (Mar. 25, 1997).  
Therefore the RO should obtain medical findings stated in 
terms consistent with both the old and the new rating 
criteria, and consider both sets of criteria in rating the 
disability.  In so doing, the RO may not apply the new rating 
criteria to any time period prior to the effective date of 
the regulatory change. 38 U.S.C.A. § 5110(g) (West 1991 & 
Supp. 1999); Rhodan v. West, 12 Vet. App. 55, 57 (1998).  

Accordingly, the case is REMANDED for the actions listed 
below.  

The law requires full compliance with all orders in this 
remand. Stegall v. West, 11 Vet.App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction may be given a 
lower order of priority in terms of the necessity of carrying 
out the instruction completely.

1.  The RO and any physician to whom this 
case is assigned for an examination 
and/or a statement of medical opinion 
must read the entire remand, to include 
the explanatory paragraphs above the 
numbered instructions.

2. The RO should request copies of any 
previously unobtained, pertinent VA 
medical records from the Syracuse VAMC 
and the VA medical clinic at Rome, New 
York, for association with the claims 
folder. 

3.  Also the veteran should be afforded a 
VA audiological examination to determine 
the nature and extent of current 
disability associated with his service 
connected bilateral hearing loss, and 
tinnitus.  The claims folder and the new 
and old rating criteria should be made 
available to the examiner for review in 
conjunction with the examination.  All 
necessary audiological tests should be 
performed.  The factual basis for all 
medical opinions expressed should be 
indicated for the record.

4.  Prior to considering the veteran's 
claims the RO should review the claims 
folder to ensure that all mandated 
development has been completed as 
directed, taking any corrective action 
indicated.

5.  The RO should review the veteran's 
claims on the basis of all evidence of 
record and all applicable law and 
regulations, specifically to include the 
additional evidence submitted directly to 
the Board in May 1999.  In addition, the 
claims for increased evaluation of 
bilateral hearing loss and tinnitus must 
be considered in light of both the old 
and new rating criteria, as is required 
by the Court's holding in Karnas.  If any 
action taken remains adverse to the 
veteran, he and his representative should 
be provided a supplemental statement of 
the case and the applicable time to 
respond. 

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
action until otherwise notified.  The purpose of this REMAND 
is to obtain additional information and to ensure due process 
of law.  No inference should be drawn regarding the final 
disposition of the claim as a result of this action.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	G. H. SHUFELT 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


